DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
As the Claims are drawn by original presentation to an embodiment requiring two heat shields the Species of Figure 1-2 will not be considered below as withdrawn to election by original presentation.
The species are as follows: 
Species 1: Figure 3 drawn a non-parallel, separate dual heat shield portion
Species 2: Figure 4 drawn a dual heat shield portion separated by an insulator
Species 3: Figure 5 drawn to a dual heat shield portion that is connection at least at one end
Species 4: Figure 6 drawn to parallel disposed dual heat shield portions

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The common features of Species 1-4 as claimed are: 
A turbine impeller; a turbine housing disposed so as to cover the turbine impeller and including an outlet portion for discharging an exhaust gas having passed through the turbine impeller; and a heat shield portion positioned on an opposite side of the outlet portion in an axial direction across at least one of the turbine impeller or a scroll flow passage communicating with the turbine impeller, wherein the heat shield portion includes: a first heat-shielding plate portion which is disposed while facing the scroll flow passage to face a section of the turbine housing and forms a hub-side wall surface of a throat portion of the scroll flow passage in the axial direction, the section forming a shroud-side wall surface of the throat portion; and a second heat-shielding plate portion arranged to at least partially have a gap with the first heat-shielding plate portion.
The following technical features make contribution over the prior art as a special technical feature:
Species 1: a non-parallel, separate dual heat shield portion.
Species 2: to a dual heat shield portion separated by an insulator.
Species 3: a dual heat shield portion that is connection at least at one end.
Species 4: parallel disposed dual heat shield portions
	Regarding the common features of the aforementioned Species: 

US Publication 20170204743 discloses : A turbine impeller (8); a turbine housing (21) disposed so as to cover the turbine impeller and including an outlet portion for discharging an exhaust gas having passed through the turbine impeller (14); and a heat shield portion positioned on an opposite side of the outlet portion (Fig 9c, 40,44) in an axial direction across at least one of the turbine impeller or a scroll flow passage communicating with the turbine impeller, wherein the heat shield portion includes: a first heat-shielding plate portion (44) which is disposed while facing the scroll flow passage to face a section of the turbine housing and forms a hub-side wall surface of a throat portion (44a) of the scroll flow passage in the axial direction, the section forming a shroud-side wall surface of the throat portion (23a); and a second heat-shielding plate portion (40) arranged to at least partially have a gap with the first heat-shielding plate portion (Space between 40a1,and 44a).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JESSE S BOGUE/Primary Examiner, Art Unit 3746